Exhibit EMPLOYMENT AGREEMENT Agreement dated on December 31, 2007 is made effective as of the first day of July, 2007 (the "2007 Agreement") between PROGENICS PHARMACEUTICALS, INC., a Delaware corporation (the "Corporation") with its principal place of business at Old Saw Mill River Road, Tarrytown, NewYork 10591 and PAUL J. MADDON ("MADDON") (the "Parties"). RECITALS A.The Corporation is engaged in the business of developing and marketing pharmaceutical products in the areas of oncology, virology and gastroenterology. B.MADDON is now serving as Chief Executive Officer and Chief Science Officer of the Corporation. C.The Corporation wishes to continue to employ MADDON as Chief Executive Officer and Chief Science Officer, and MADDON wishes to continue to serve the Corporation in such capacities pursuant to the terms of this 2007 Agreement. AGREEMENT In consideration of the facts mentioned above and the mutual promises set forth below, the Parties agree as follows: 1. EMPLOYMENT. The Corporation hereby continues to employ MADDON as Chief Executive Officer and Chief Science Officer, and MADDON hereby agrees to continue to serve the Corporation in such capacities. 2. TERM. 2.1The “Term” as used herein shall mean the Initial Term plus any Renewal
